Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 and 04/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 14, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20170346535, henceforth “Islam”) and in view  Kim et al. (US 11212844 B2, henceforth “Kim”).
Examiner’s note: in what follows, references are drawn to Islam unless otherwise mentioned.
Regarding claim 1, Islam teaches a method for reporting information (FIG. 9, a diagram of a wireless communications system 900 illustrates one failed RACH procedure 940, see [0162] and [0178]), comprising:
 selecting, by a terminal, one or more downlink beams in a random access process, the one or more downlink beams being adopted by an access network device in a network to send information to the terminal (FIG. 9, the UE 904 selects a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information. The UE 904 may select the fifth beam 920e because the UE 904 may anticipate or estimate that the base station 902 may communicate with the UE 904 through the fifth beam 920e, for example, based on the signal quality measured for the fifth BRS 912e corresponding to the fifth beam 920e and/or resource information, see [0166]. The UE 904 may determine that the first RACH procedure 940 has failed. For example, the UE 904 may fail to receive an RAR (e.g., the MSG2 412) or a contention resolution message (e.g., the MSG4 416), see [0169].); 
sending, by the terminal, a random access request to the access network device through a random access resource associated with the one or more downlink beams (The UE 904 attempts a first RACH procedure 940 with the base station 902 through the selected fifth beam 920e. For example, the UE 904 may send a random access preamble (e.g., the MSG1 410) through the selected fifth beam 920e, see [0169]. A RACH procedure may include various operations described with respect to FIG. 4A or 4B, see [0167].); and 
sending, by the terminal, (According to various aspects, the UE 904 sends, to the base station 902, information 944 indicating that the first RACH procedure 940 failed. The information 944 includes the information determined by the UE 904, such as a beam index corresponding to the selected fifth beam 920e, a signal quality measured for the fifth BRS 912e, a subframe index at which the UE 904 used the selected fifth beam 920e, a symbol index at which the UE 904 used the selected fifth beam 920e etc., see [0174]. The missing/crossed out limitations will be discussed in view of Kim.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) sending, by the terminal, a congestion condition of the one or more downlink beams selected in the random access process to the network. However, Kim discloses the missing/crossed limitations comprising: (1) sending, by the terminal, a congestion condition of the one or more downlink beams selected in the random access process to the network (In the disclosure, a backoff indicator is provided for each beam in order to control a network congestion situation for each beam. Since each beam covers a particular zone in a cell, more users may be located in a particular beam. FIG. 1C, only a single terminal 1c-73 is located in the fifth beam 1c-55, but three terminals 1c-75, 1c-77, and 1c-79 are located in the seventh beam 1c-57. Therefore, the number of occurrences of random access may be different for each beam. Therefore, it is more preferable to control a congestion situation for each beam rather than for each cell. There are various methods by which a network congestion situation can be controlled. One of the methods is to use a backoff indicator. The backoff indicator is provided to terminals in a cell after being included in a subheader of a random access response message in a random access procedure. A terminal having failed random access derives one random value among 0 to the backoff indicator, and waits until the derived random value is reached, and then attempts to perform random access again. That is, the backoff indicator provides an effect of redistributing terminals having collided with each other in terms of time, see column [8] lines [26-48]. FIG. 1F is a flowchart in which a random access procedure is performed by applying a backoff indicator for each antenna beam in a next generation mobile communication system, see column [9] lines [62-65].  The terminal operates a contention resolution timer together with the transmission of message 3 (operation 1f-40.), see column [10] lines [23-25].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Kim in order to make a more effective method by providing a backoff timer for each beam, whereby network congestion is efficiently controlled for each antenna beam, see column [4] lines [19-22]. )
Regarding claim 13, Islam teaches a terminal (FIG. 32), comprising:
a processor (FIG. 32 item 3204); and 
a  memory storing instructions executable by the processor (The processing system 3214 includes a processor 3204 coupled to a computer-readable medium/memory 3206. The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411].); 
wherein the processor (FIG. 32 item 3204) is configured to:  	select one or more downlink beams in a random access process, the one or more downlink beams being adopted by an access network device in a network to send information to the terminal (FIG. 9, the UE 904 selects a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information. The UE 904 may select the fifth beam 920e because the UE 904 may anticipate or estimate that the base station 902 may communicate with the UE 904 through the fifth beam 920e, for example, based on the signal quality measured for the fifth BRS 912e corresponding to the fifth beam 920e and/or resource information, see [0166]. The UE 904 may determine that the first RACH procedure 940 has failed. For example, the UE 904 may fail to receive an RAR (e.g., the MSG2 412) or a contention resolution message (e.g., the MSG4 416), see [0169].);
send a random access request to the access network device through a random access resource associated with the one or more downlink beams (The UE 904 attempts a first RACH procedure 940 with the base station 902 through the selected fifth beam 920e. For example, the UE 904 may send a random access preamble (e.g., the MSG1 410) through the selected fifth beam 920e, see [0169]. A RACH procedure may include various operations described with respect to FIG. 4A or 4B, see [0167].); and
send  (According to various aspects, the UE 904 sends, to the base station 902, information 944 indicating that the first RACH procedure 940 failed. The information 944 includes the information determined by the UE 904, such as a beam index corresponding to the selected fifth beam 920e, a signal quality measured for the fifth BRS 912e, a subframe index at which the UE 904 used the selected fifth beam 920e, a symbol index at which the UE 904 used the selected fifth beam 920e etc., see [0174]. The missing/crossed out limitations will be discussed in view of Kim.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1)  send a congestion condition of the one or more downlink beams selected in the random access process to the network. However, Kim discloses the missing/crossed limitations comprising: (1) send a congestion condition of the one or more downlink beams selected in the random access process to the network (In the disclosure, a backoff indicator is provided for each beam in order to control a network congestion situation for each beam. Since each beam covers a particular zone in a cell, more users may be located in a particular beam. FIG. 1C, only a single terminal 1c-73 is located in the fifth beam 1c-55, but three terminals 1c-75, 1c-77, and 1c-79 are located in the seventh beam 1c-57. Therefore, the number of occurrences of random access may be different for each beam. Therefore, it is more preferable to control a congestion situation for each beam rather than for each cell. There are various methods by which a network congestion situation can be controlled. One of the methods is to use a backoff indicator. The backoff indicator is provided to terminals in a cell after being included in a subheader of a random access response message in a random access procedure. A terminal having failed random access derives one random value among 0 to the backoff indicator, and waits until the derived random value is reached, and then attempts to perform random access again. That is, the backoff indicator provides an effect of redistributing terminals having collided with each other in terms of time, see column [8] lines [26-48]. FIG. 1F is a flowchart in which a random access procedure is performed by applying a backoff indicator for each antenna beam in a next generation mobile communication system, see column [9] lines [62-65].  The terminal operates a contention resolution timer together with the transmission of message 3 (operation 1f-40.), see column [10] lines [23-25].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Kim in order to make a more effective method by providing a backoff timer for each beam, whereby network congestion is efficiently controlled for each antenna beam, see column [4] lines [19-22]. )
Regarding claim 2, Islam and Kim teach all the claim limitations of claim 1 above; and Islam further teaches further comprising: recording, by the terminal, (Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information, see [0170]. The missing/crossed out limitations will be discussed in view of Kim.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording, by the terminal, the congestion condition. However, Kim discloses the missing/crossed limitations comprising: (1) recording, by the terminal, the congestion condition (The number of occurrences of random access may be different for each beam. Therefore, it is more preferable to control a congestion situation for each beam rather than for each cell. There are various methods by which a network congestion situation can be controlled. One of the methods is to use a backoff indicator…That is, the backoff indicator provides an effect of redistributing terminals having collided with each other in terms of time, see column [8] lines [26-48].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Kim in order to make a more effective method by providing a backoff timer for each beam, whereby network congestion is efficiently controlled for each antenna beam, see column [4] lines [19-22].).
Regarding claim 14, Islam and Kim teach all the claim limitations of claim 13 above; and Islam further teaches wherein the processor is further configured to (The processing system 3214 includes a processor 3204 coupled to a computer-readable medium/memory 3206. The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411].): 
record (Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information, see [0170]. The missing/crossed out limitations will be discussed in view of Kim.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) record the congestion condition. However, Kim discloses the missing/crossed limitations comprising: (1) record the congestion condition (The number of occurrences of random access may be different for each beam. Therefore, it is more preferable to control a congestion situation for each beam rather than for each cell. There are various methods by which a network congestion situation can be controlled. One of the methods is to use a backoff indicator…That is, the backoff indicator provides an effect of redistributing terminals having collided with each other in terms of time, see column [8] lines [26-48].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Kim in order to make a more effective method by providing a backoff timer for each beam, whereby network congestion is efficiently controlled for each antenna beam, see column [4] lines [19-22].)
Regarding claim 6, Islam and Kim teach all the claim limitations of claim 1 above; and Islam further teaches wherein the congestion condition is sent to the network under a condition that the random access process fails (The UE 904 may determine the attempted RACH procedure has failed when the UE 904 fails to receive and/or decode a contention resolution message (e.g., the MSG4 416) during the attempted RACH procedure. By extension, the UE 904 would determine that an attempted RACH procedure has failed when the UE 904 fails to receive an RAR (e.g., the MSG2 412) because the UE 904 would neither send a connection request (e.g., the MSG 413) nor receive a contention resolution message (e.g., the MSG4 416) during the attempted RACH procedure, see [0168]. According to various aspects, the UE 904 may send, to the base station 902, information 944 indicating that the first RACH procedure 940 failed, see [0174].); or 
the random access process is triggered to be executed in one of: 
a connection establishment scenario, a connection recovery scenario, a Beam Failure Recovery (BFR) scenario, a Radio Link Failure (RLF) scenario, or a connection reestablishment scenario (In another aspect, the UE 904 may attempt the second RACH procedure 942 by selecting a new beam for communication with the base station 902 after the determination that the first RACH procedure 940 failed. For example, the UE 904 may select the sixth beam 920f. In an aspect, the UE 904 may select the new sixth beam 920f based on a signal quality measured for the sixth BRS 912f. In one aspect, the UE 904 may select the new sixth beam 920f based on resource information (e.g., at least one time and/or frequency resource, which may be broadcast by the base station 902). The UE 904 may perform at least a portion of the second RACH procedure 942 with the base station 902 through the new sixth beam 920f. For example, the UE 904 may send a random access preamble (e.g., the MSG1 410) through the new sixth beam 920f, see [0173]. Examiner’s note: Examiner addressed one option among the options.).
Regarding claim 8, Islam and Kim teach all the claim limitations of claim 1 above; and Islam further teaches further comprising: 
recording, by the terminal, signal quality of at least one downlink beam available for the terminal to select in the random access process in a corresponding cell in which the terminal is located (FIG. 9, the UE 904 selects a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information. The UE 904 may select the fifth beam 920e because the UE 904 may anticipate or estimate that the base station 902 may communicate with the UE 904 through the fifth beam 920e, for example, based on the signal quality measured for the fifth BRS 912e corresponding to the fifth beam 920e and/or resource information, see [0166].); and 
sending, by the terminal, the recorded signal quality to the network (In an aspect, the BSI report 642 may be a BSI report that includes a beam index and a corresponding measured signal quality (e.g., the BRSRP measured for a BRS 612a-h received through a beam 620), see [0116]. The information 944 may include the information determined by the UE 904, such as a beam index corresponding to the selected fifth beam 920e, a signal quality measured for the fifth BRS 912e, a subframe index at which the UE 904 used the selected fifth beam 920e, a symbol index at which the UE 904 used the selected fifth beam 920e, etc., see [0174].).
Regarding claim 20, Islam and Kim teach all the claim limitations of claim 13 above; and Islam further teaches wherein the processor is further configured to record signal quality of at least one downlink beam available for the terminal to select in the random access process in a corresponding cell in which the terminal is located (The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411]. FIG. 9, the UE 904 selects a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information. The UE 904 may select the fifth beam 920e because the UE 904 may anticipate or estimate that the base station 902 may communicate with the UE 904 through the fifth beam 920e, for example, based on the signal quality measured for the fifth BRS 912e corresponding to the fifth beam 920e and/or resource information, see [0166].), and 
sending, by the terminal, the recorded signal quality to the network (In an aspect, the BSI report 642 may be a BSI report that includes a beam index and a corresponding measured signal quality (e.g., the BRSRP measured for a BRS 612a-h received through a beam 620), see [0116]. The information 944 may include the information determined by the UE 904, such as a beam index corresponding to the selected fifth beam 920e, a signal quality measured for the fifth BRS 912e, a subframe index at which the UE 904 used the selected fifth beam 920e, a symbol index at which the UE 904 used the selected fifth beam 920e, etc., see [0174].).
Regarding claim 9, Islam and Kim teach all the claim limitations of claim 8 above; and Islam further teaches wherein recording, by the terminal, signal quality of at least one downlink beam available for the terminal to select in the random access process in a corresponding cell in which the terminal is located comprises (FIG. 9, the UE 904 selects a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information. The UE 904 may select the fifth beam 920e because the UE 904 may anticipate or estimate that the base station 902 may communicate with the UE 904 through the fifth beam 920e, for example, based on the signal quality measured for the fifth BRS 912e corresponding to the fifth beam 920e and/or resource information, see [0166].):
recording, by the terminal, signal quality of the one or more downlink beams selected in the random access process (FIG. 13 at operation 1308, the UE maintains a set of candidate beam indexes corresponding to a set of best measured signal qualities of the set of BRSs. For example, the UE may identify a beam index and a corresponding measured signal quality, and the UE may store (e.g., in a table or other data structure) the identified beam index in association with the corresponding measured signal quality, see [0232]).
Regarding claim 21, Islam and Kim teach all the claim limitations of claim 13 above; and Islam further teaches wherein the processor is further configured to (The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411]):
record signal quality of the one or more downlink beams selected in the random access process (FIG. 13 at operation 1308, the UE maintains a set of candidate beam indexes corresponding to a set of best measured signal qualities of the set of BRSs. For example, the UE may identify a beam index and a corresponding measured signal quality, and the UE may store (e.g., in a table or other data structure) the identified beam index in association with the corresponding measured signal quality, see [0232]).
Claims 3, 5, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20170346535, henceforth “Islam”) in view  Kim et al. (US 11212844 B2, henceforth “Kim”) and further in view of Padmanabhan (US 20160234281, henceforth “Padmanabhan”).
Regarding claim 3, Islam and Kim teach all the claim limitations of claim 2 above; and Islam further teaches wherein recording, by the terminal, the congestion condition comprises:
recording, by the terminal, identification information of  one or more downlink beams selected in the random access process and recording (Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information. In one aspect, the information indicating that the first RACH procedure 940 failed may include information associated with the selected fifth beam 920e, such as a beam index corresponding to the selected fifth beam 920e and/or a signal quality (e.g., a BRSRP) measured for the fifth BRS 912e received through the fifth beam 920e, see [0170]. The missing/crossed out limitations will be discussed in view of Padmanabhan.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording congestion indication information. However, Padmanabhan discloses the missing/crossed limitations comprising: (1) recording congestion indication information (Embodiments of the congestion modeler system 270 can compute a congestion map to indicate congestion conditions for multiple spot beams 225 of the satellite communications system 200a (e.g., or, more generally, for any multiple carriers of the multi-carrier communications system) along the predicted transport path, see [0046].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Padmanabhan in order to make a more effective method by maximizing consumption experience for priority consumers and/or priority types of traffic, (Padmanabhan, [0099]).
Regarding claim 15, Islam and Kim teach all the claim limitations of claim 14 above; and Islam further teaches wherein the processor is further configured to (The processing system 3214 includes a processor 3204 coupled to a computer-readable medium/memory 3206. The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411].):
record identification information of  one or more downlink beams selected in the random access process and (Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information. In one aspect, the information indicating that the first RACH procedure 940 failed may include information associated with the selected fifth beam 920e, such as a beam index corresponding to the selected fifth beam 920e and/or a signal quality (e.g., a BRSRP) measured for the fifth BRS 912e received through the fifth beam 920e, see [0170]. The missing/crossed out limitations will be discussed in view of Padmanabhan.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording congestion indication information. However,  Padmanabhan discloses the missing/crossed limitations comprising: (1) recording congestion indication information (Embodiments of the congestion modeler system 270 can compute a congestion map to indicate congestion conditions for multiple spot beams 225 of the satellite communications system 200a (e.g., or, more generally, for any multiple carriers of the multi-carrier communications system) along the predicted transport path, see [0046].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Padmanabhan in order to make a more effective method by maximizing consumption experience for priority consumers and/or priority types of traffic, (Padmanabhan, [0099]).
Regarding claim 5, Islam and Kim teach all the claim limitations of claim 2 above; and Islam further teaches wherein recording, by the terminal, the congestion condition comprises one of: 
recording, by the terminal, first information, the first information indicating that each of the one or more downlink beams selected by the terminal in the random access process is  (Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information, see [0170]. The missing/crossed out limitations will be discussed in view of Padmanabhan.); or, 
recording, by the terminal, second information, the second information indicating that the one or more downlink beams selected by the terminal in the random access process comprise at least one downlink beam that is  (According to aspects, the UE 904 may attempt a second RACH procedure 942 after the determination that the first RACH procedure 940 has failed. The UE 904 may determine that the second RACH procedure 942 is successful, see [0171]. The missing/crossed out limitations will be discussed in view of Padmanabhan.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording, by the terminal, first information, the first information indicating that each of the one or more downlink beams selected by the terminal in the random access process is congested, (2) recording, by the terminal, second information, the second information indicating that the one or more downlink beams selected by the terminal in the random access process comprise at least one downlink beam that is not congested. 
However, Padmanabhan discloses the missing/crossed limitations comprising: (1) recording, by the terminal, first information, the first information indicating that each of the one or more downlink beams selected by the terminal in the random access process is congested (FIG. 5 shows a flow diagram of an illustrative method 500 for providing transport path-aware quality of service to a mobile terminal along a predicted transport path through a multi-beam communications system. The method 500 can begin, or continue, at stage 504 by computing a congestion map to indicate congestion conditions for multiple beams of the multi-beam communications system along the predicted transport path. The congestion map can indicate a first beam as uncongested with respect to servicing the mobile terminal during a first service timeframe, and the congestion map can indicate a second beam as congested with respect to servicing the mobile terminal during a second service timeframe subsequent to the first service timeframe, see [0092].), (2) recording, by the terminal, second information, the second information indicating that the one or more downlink beams selected by the terminal in the random access process comprise at least one downlink beam that is not congested (FIG. 5, the method 500 can begin, or continue, at stage 504 by computing a congestion map to indicate congestion conditions for multiple beams of the multi-beam communications system along the predicted transport path. The congestion map can indicate a first beam as uncongested with respect to servicing the mobile terminal during a first service timeframe, and the congestion map can indicate a second beam as congested with respect to servicing the mobile terminal during a second service timeframe subsequent to the first service timeframe, see [0092].) 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Padmanabhan in order to make a more effective method by maximizing consumption experience for priority consumers and/or priority types of traffic, (Padmanabhan, [0099]).
Regarding claim 17, Islam and Kim teach all the claim limitations of claim 14 above; and Islam further teaches wherein the processor is further configured to perform one of (The processing system 3214 includes a processor 3204 coupled to a computer-readable medium/memory 3206. The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411].):
recording first information, the first information indicating that each of the one or more downlink beams selected by the terminal in the random access process is  (Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information, see [0170]. The missing/crossed out limitations will be discussed in view of Padmanabhan.); or, 
recording second information, the second information indicating that the one or more downlink beams selected by the terminal in the random access process comprise at least one downlink beam that is  (According to aspects, the UE 904 may attempt a second RACH procedure 942 after the determination that the first RACH procedure 940 has failed. The UE 904 may determine that the second RACH procedure 942 is successful, see [0171]. The missing/crossed out limitations will be discussed in view of Padmanabhan.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording first information, the first information indicating that each of the one or more downlink beams selected by the terminal in the random access process is congested, (2) recording second information, the second information indicating that the one or more downlink beams selected by the terminal in the random access process comprise at least one downlink beam that is not congested. 
However, Padmanabhan discloses the missing/crossed limitations comprising: (1) recording first information, the first information indicating that each of the one or more downlink beams selected by the terminal in the random access process is congested (FIG. 5 shows a flow diagram of an illustrative method 500 for providing transport path-aware quality of service to a mobile terminal along a predicted transport path through a multi-beam communications system. The method 500 can begin, or continue, at stage 504 by computing a congestion map to indicate congestion conditions for multiple beams of the multi-beam communications system along the predicted transport path. The congestion map can indicate a first beam as uncongested with respect to servicing the mobile terminal during a first service timeframe, and the congestion map can indicate a second beam as congested with respect to servicing the mobile terminal during a second service timeframe subsequent to the first service timeframe, see [0092].), (2) recording second information, the second information indicating that the one or more downlink beams selected by the terminal in the random access process comprise at least one downlink beam that is not congested (FIG. 5, the method 500 can begin, or continue, at stage 504 by computing a congestion map to indicate congestion conditions for multiple beams of the multi-beam communications system along the predicted transport path. The congestion map can indicate a first beam as uncongested with respect to servicing the mobile terminal during a first service timeframe, and the congestion map can indicate a second beam as congested with respect to servicing the mobile terminal during a second service timeframe subsequent to the first service timeframe, see [0092].) 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Padmanabhan in order to make a more effective method by maximizing consumption experience for priority consumers and/or priority types of traffic, (Padmanabhan, [0099]).
Claims 10, 11, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20170346535, henceforth “Islam”) in view  Kim et al. (US 11212844 B2, henceforth “Kim”)  and further in view of Foo (US 20160352012, henceforth “Foo”).
Regarding claim 10, Islam and Kim teach all the claim limitations of claim 8 above; and Islam further teaches wherein a total number of the one or more downlink beams selected by the terminal in the random access process is n, n being a positive integer greater than or equal to one (FIG. 8, the UE 804 may maintain the set of candidate beam indexes 830 by sorting the beam indexes 832c-f based on the corresponding BRSRPs 834c-f, see [0147]. In an aspect, the UE 904 may select a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information, see [0166].); and 
recording, by the terminal, the signal quality of the at least one downlink beam available for the terminal to select in the random access process in the corresponding cell in which the terminal is located comprises (The UE 804 may store the BRSRPs 834c-f for the BRSs 812c-f and respective corresponding beam indexes 832c-f in the set of candidate beam indexes 830. The UE 804 may maintain the set of candidate beam indexes 830 by sorting the beam indexes 832c-f based on the corresponding BRSRPs 834c-f, see [0147]. Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information. In one aspect, the information indicating that the first RACH procedure 940 failed may include information associated with the selected fifth beam 920e, such as a beam index corresponding to the selected fifth beam 920e and/or a signal quality (e.g., a BRSRP) measured for the fifth BRS 912e received through the fifth beam 920e, see [0170].):
when (In one aspect, the UE may maintain a set of N candidate beam indexes, and N may be predetermined (e.g., stored in the UE, defined by a standard promulgated by 3GPP, etc.), see [0232]. The missing/crossed out limitations will be discussed in view of Foo.), or 
when n is greater than the preset threshold t, recording, by the terminal, signal quality of t downlink beams in the n downlink beams (Examiner’s note: Examiner addressed first option of 2 options.).  
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) n is less than or equal to a preset threshold t, recording, by the terminal, identification information of the n downlink beams. However,  Foo discloses the missing/crossed limitations comprising: (1) n is less than or equal to a preset threshold t, recording, by the terminal, identification information of the n downlink beams (The selected number of beams may be limited to less than or equal to a predetermined threshold number of beams, a substantially minimal number of beams resulting in a sum total power exceeding a predetermined threshold power level, or the like, or a combination thereof, see [0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Foo in order to make a more effective method by leading to significant performance improvements with respect to radiated energy efficiency and overall spectral efficiency, (Foo, [0099]).
Regarding claim 11, Islam, Kim and Foo teach all the claim limitations of claim 10 above; and Islam further teaches further comprising: 
when n is less than the preset threshold t, recording, by the terminal, signal quality of first m downlink beams in a sequence from high to low in downlink beams not selected by the terminal in the random access process, m being a positive integer greater than or equal to one (In an aspect, the UE 804 may maintain a set of candidate beam indexes 830 corresponding to a set of the best measured signal qualities for BRSs 812a-h received through the beams 820a-h. For example, the best measured signal qualities may correspond to the highest determined received powers (e.g., the highest determined BRSRPs). The number N of candidate beam indexes in the set of candidate beam indexes 830 may be predetermined (e.g., N may equal 4). In an aspect, the UE 804 may record a null value when the UE 804 is unable to measure signal qualities of N beams. For example, if N equals four and the UE 804 is unable to measure a fourth signal quality, the UE 804 may record a null value in the set of candidate beam indexes 830. The UE may sort the set of candidate beam indexes 830 in decreasing order of BRSRP, see [0141].).
Regarding claim 22, Islam and Kim teach all the claim limitations of claim 20 above; and Islam further teaches wherein a total number of the one or more downlink beams selected by the terminal in the random access process is n, n being a positive integer greater than or equal to one (FIG. 8, the UE 804 may maintain the set of candidate beam indexes 830 by sorting the beam indexes 832c-f based on the corresponding BRSRPs 834c-f, see [0147]. In an aspect, the UE 904 may select a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information, see [0166].); and
the processor is further configured to (The processing system 3214 includes a processor 3204 coupled to a computer-readable medium/memory 3206. The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411].):
 when  (In one aspect, the UE may maintain a set of N candidate beam indexes, and N may be predetermined (e.g., stored in the UE, defined by a standard promulgated by 3GPP, etc.), see [0232]. The missing/crossed out limitations will be discussed in view of Foo.), or 
when n is greater than the preset threshold t, recording, by the terminal, signal quality of t downlink beams in the n downlink beams (Examiner’s note: Examiner addressed first option of 2 options.).  
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) n is less than or equal to a preset threshold t, recording, by the terminal, identification information of the n downlink beams. However,  Foo discloses the missing/crossed limitations comprising: (1) n is less than or equal to a preset threshold t, recording, by the terminal, identification information of the n downlink beams (The selected number of beams may be limited to less than or equal to a predetermined threshold number of beams, a substantially minimal number of beams resulting in a sum total power exceeding a predetermined threshold power level, or the like, or a combination thereof, see [0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Foo in order to make a more effective method by leading to significant performance improvements with respect to radiated energy efficiency and overall spectral efficiency, (Foo, [0099]).
Regarding claim 23, Islam, Kim and Foo teach all the claim limitations of claim 22 above; and Islam further teaches wherein the processor is further configured to (The processing system 3214 includes a processor 3204 coupled to a computer-readable medium/memory 3206. The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411].):
when n is less than the preset threshold t, recording, by the terminal, signal quality of first m downlink beams in a sequence from high to low in downlink beams not selected by the terminal in the random access process, m being a positive integer greater than or equal to one (In an aspect, the UE 804 may maintain a set of candidate beam indexes 830 corresponding to a set of the best measured signal qualities for BRSs 812a-h received through the beams 820a-h. For example, the best measured signal qualities may correspond to the highest determined received powers (e.g., the highest determined BRSRPs). The number N of candidate beam indexes in the set of candidate beam indexes 830 may be predetermined (e.g., N may equal 4). In an aspect, the UE 804 may record a null value when the UE 804 is unable to measure signal qualities of N beams. For example, if N equals four and the UE 804 is unable to measure a fourth signal quality, the UE 804 may record a null value in the set of candidate beam indexes 830. The UE may sort the set of candidate beam indexes 830 in decreasing order of BRSRP, see [0141].).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20170346535, henceforth “Islam”) in view  Kim et al. (US 11212844 B2, henceforth “Kim”) , Padmanabhan (US 20160234281, henceforth “Padmanabhan”) and further in view of Foo (US 20160352012, henceforth “Foo”).
Regarding claim 4, Islam, Kim and Padmanabhan teach all the claim limitations of claim 3 above; and Islam further teaches wherein a total number of the downlink beam(s) one or more downlink beams selected by the terminal in the random access process is n, n being a positive integer greater than or equal to one (FIG. 8, the UE 804 may maintain the set of candidate beam indexes 830 by sorting the beam indexes 832c-f based on the corresponding BRSRPs 834c-f, see [0147]. In an aspect, the UE 904 may select a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information, see [0166].); and 
recording, by the terminal, the identification information of the downlink beam(s) one or more downlink beams selected in the random access process comprises (The UE 804 stores the BRSRPs 834c-f for the BRSs 812c-f and respective corresponding beam indexes 832c-f in the set of candidate beam indexes 830, see [0147]. Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information. In one aspect, the information indicating that the first RACH procedure 940 failed may include information associated with the selected fifth beam 920e, such as a beam index corresponding to the selected fifth beam 920e and/or a signal quality measured for the fifth BRS 912e received through the fifth beam 920e, see [0170].): 
when (In one aspect, the UE may maintain a set of N candidate beam indexes, and N may be predetermined (e.g., stored in the UE, defined by a standard promulgated by 3GPP, etc.), see [0232]. The missing/crossed out limitations will be discussed in view of Foo.), or 
when n is greater than the preset threshold k, recording, by the terminal, identification information of k downlink beams in the n downlink beams (Examiner’s note: Examiner addressed first option of 2 options.).  
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) n is less than or equal to a preset threshold k, recording, by the terminal, identification information of the n downlink beams. However,  Foo discloses the missing/crossed limitations comprising: (1) n is less than or equal to a preset threshold k, recording, by the terminal, identification information of the n downlink beams (The selected number of beams may be limited to less than or equal to a predetermined threshold number of beams, a substantially minimal number of beams resulting in a sum total power exceeding a predetermined threshold power level, or the like, or a combination thereof, see [0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Foo in order to make a more effective method by leading to significant performance improvements with respect to radiated energy efficiency and overall spectral efficiency, (Foo, [0099]).
Claims 12, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20170346535, henceforth “Islam”) in view  Kim et al. (US 11212844 B2, henceforth “Kim”) and further in view of Lee et al. (US 20160205501, henceforth “Lee”).
Regarding claim 12, Islam and Kim teach all the claim limitations of claim 1 above; and Islam further teaches further comprising: 
recording, by the terminal, (Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information, see [0170]. The missing/crossed out limitations will be discussed in view of Foo Lee.); and 
sending, by the terminal, (In another aspect, the information indicating that the first RACH procedure 940 failed may include an indication of a subframe and/or symbol (e.g., a subframe index and/or a symbol index) during which a RACH message (e.g., a random access preamble or the MSG1 410) is sent through the selected fifth beam 920e, see [0170]. The missing/crossed out limitations will be discussed in view of Foo Lee.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording, by the terminal, a preamble transmission times corresponding to at least one downlink beam selected in the random access process, (2) sending, by the terminal, the recorded preamble transmission times to the network. However,  Lee discloses the missing/crossed limitations comprising: (1) recording, by the terminal, a preamble transmission times corresponding to at least one downlink beam selected in the random access process, (2) sending, by the terminal, the recorded preamble transmission times to the network (For 1 and 2: FIG 14 in step S640, the reception device 201 stores a preamble transmission time of a transmitted packet, see [0091].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Lee in order to make a more effective method by easily selecting a wireless device to transmit data to from the displayed information in the form of the map, and easily transmitting desired data to the selected wireless device, (Lee, [0114]).
Regarding claim 24, Islam and Kim teach all the claim limitations of claim 13 above; and Islam further teaches wherein the processor is further configured to (The processing system 3214 includes a processor 3204 coupled to a computer-readable medium/memory 3206. The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411]. ):
record (Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information, see [0170]. The missing/crossed out limitations will be discussed in view of Foo Lee.); and 
send (In another aspect, the information indicating that the first RACH procedure 940 failed may include an indication of a subframe and/or symbol (e.g., a subframe index and/or a symbol index) during which a RACH message (e.g., a random access preamble or the MSG1 410) is sent through the selected fifth beam 920e, see [0170]. The missing/crossed out limitations will be discussed in view of Foo Lee.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) record a preamble transmission times corresponding to at least one downlink beam selected in the random access process, (2) send the recorded preamble transmission times to the network. However,  Lee discloses the missing/crossed limitations comprising: (1) record a preamble transmission times corresponding to at least one downlink beam selected in the random access process, (2) send the recorded preamble transmission times to the network (For 1 and 2: FIG 14 in step S640, the reception device 201 stores a preamble transmission time of a transmitted packet, see [0091].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Lee in order to make a more effective method by easily selecting a wireless device to transmit data to from the displayed information in the form of the map, and easily transmitting desired data to the selected wireless device, (Lee, [0114]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411    

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411